ACCEPTED
                                                                                                    02-17-00402-CV
                                                                                        SECOND COURT OF APPEALS
                                                                                              FORT WORTH, TEXAS
                                                                                                12/21/2017 11:18 AM
                                                                                                     DEBRA SPISAK
                                                                                                             CLERK



      THE LAW OFFICE OF JERRY JARZOMBEK, PLLC
                           301 COMMERCE STREET, SUITE 2900                       FILED IN
                                FORT WORTH, TEXAS 76102                   2nd COURT OF APPEALS
 TELEPHONE: 817-348-8325               jerryjj@airmail.net                  FORT WORTH,
                                                                       FACSIMILE:          TEXAS
                                                                                  817-348-8328
                                                                         12/21/2017 11:18:46 AM
                                      December 21 , 20 17                      DEBRA SPISAK
                                                                                  Clerk
 Debra Spisak, Clerk
 Tammy Cooper, Deputy Clerk
 Court of Appeals, Second District of Texas
 401 W. Belknap, Suite 9000
 Fort Wm1h, Texas 76196

        Re:    Court of Appeals Number:       02-17-00402-CV
               Trial Court Case Number:       2017-001501-3

Dear Ladies:

        This afternoon the Court Reporter informed me, via email, that she :filed "a no record
letter with the COA." A copy of the email is attached hereto. As for payment arrangements and
a designation of the record, such can be found in the Clerk' s Record, at pages 33-34, also
attached to this letter.

      May I safely assume that no further action is required of me in response to your letter of
December 20, 20 17? If I cannot make that assumption, please let me know. Thank you for your
prompt attention to my response.




                                              Jerry J. Jarzombek




cc:    Matthew Chappell




                    JERRY J. JARZOMBEK - BOARD CERTIFIED
      CONSUMER AND COMMERCIAL LAW- TEXASBOARP OF LEGAL SPECIALIZATION
  Jerry J. Jarzombek

  From:                                      Shari J. Krieger 
  Sent:                                      Wednesday, December 20, 2017 3:20PM
  To:                                        Jerry J. Jarzombek
 Subject:                                    RE: Reporter's record



 I filed a no record letter with the COA.




 Shari J. Krieger, CSR, RMR, TMR
 Official Court Reporter
 County Court at Law No. 3
 Tarrant County, Texas
 (81 7) 884-1916

 From: Jerry J. Jarzombek (mailto:!erryjj@airmail.net]
Sent: Wednesday, December 20, 2017 2 :34PM
 To: Shari J. Krieger 
Subject: Reporter's record




Jerry J. Jarzombek
The Law Office of Jerry Jarzombek, PLLC
301 Commerce Street, Suite 2900
Fort Worth, Texas 76102
817-348-8325
817-348-8328 facsimile
ierryii@airmail.net



[3 CERTIFIED.
   BOARD
 Tox..1s so.,rd of L!!gl\1 Spccl.llrzatloo
CONSUMER AND COMMERCIAL LAW




                                                                    1
                                                                                       E-FILED
                                                                                       TARRANT COUNTY, TEXAS
                                                                                       11/8/2017 4:~ PM
                                                                                      MARY LOUISE GARCIA
                                                                                      COUNTY CLERK
                                                                                      BY: R. A.


                                      CAUSE NO. 2017-001501-3

   ALEX GARCIA)                                     §           IN THE COUNTY COURT
                                                    §
        Plaintiff,                                  §
                                                    §
   vs.                                             §            AT LAW NUMBER THREE
                                                   §
   SCOTI'S BIG TRUCK SALES,                        §
                                                   §
         Defendant.                                §           TARRANT COUNTY, TEXAS

                     REQUEST FOR PREPARATION OF REPORTER'S RECORD

  TO:      THE COURT REPORTER OF THE COUNTY COURT AT LAW NUMBER rnREE
           OF TARRANT COUNTY, TEXAS:

           COMES NOW, SCOIT'S BIG TRUCK SALES, Defendant, and pursuant to Rules 34.6 and

  35.3 of the Texas Rules ofAppeiJate Procedure, requests the reporter ofthis Court prepare, certify,

 and file with the Second Court of Appeals (Fort Worth) a Reporter's Record containing all the

 testimony from the hearing on the Default Judgment, which was entered on May 8, 2017, and the

 exhibits entered into evidence; and the hearing on the Judgment Nunc Pro Tunc, which was entered

 on Juno 20, 2017, and the exhibits admitted into evidence.

          WHEREFORE, SCOTI'S BIO TRUCK SALES, Defendant, requests that the Court

 Reporter of the Court prepare a Reporter•s Record, include those documents requested by it, and

thereafter file the Clerk, s Record with the Court ofAppeals for the Second District ofTexas at Fort

Worth, pursuant to TEX. R. APP. P. 35.1 and 35 .3, and Defendant shall pay the cost ofthe preparation

of the Reporter's Record.




RliQUEST FOR PRErARATION OF REPORTER'S RECORD                                                             Page 3
                                                Respectfully submitted,

                                                Is/ Jerry J. Jarzombek
                                                Jerry J. Jarzombek
                                                Texas Bar No. 10589050
                                                THE LAW OFFICE OF JERRY JARZOMBEK,       PLLC
                                                301 Commerce Street, Suite 2900
                                                Fort Worth, Texas 76102
                                                817-348~8325
                                                817-348-8328- Facsimile

                                                ATTORNEY FOR DEFENDANT


                                  ~ERTIFICATE OF S.ERVICE

                 I certify that a true copy of the Request for Clerk's Record has been electronically
  served on the following on this glh day ofNovember, 2017:

         Matthew Chappell
         617 Caroline Street
         Houston, Texas 77002
         email@mcattomey.net

                                               Is/ Jerrv J. Jarzombek
                                               Jerry J. Jarzombek




REOUEST FOR PREPARATION OF REPORTER'S RECORD                                              PueZ          Page 4